Two questions were sent to this Court: (1) Whether the defendant could give evidence of compounding a prosecution for a rape, under the plea of"illegal consideration," and (2) whether upon the affidavit filed the defendant should be permitted to add a special plea, and if so, upon what terms. *Page 206 
The memorandum of "illegal consideration," made on the docket, is entirely too indefinite to apprise the plaintiff of the point on which defendant actually relied. Of the numberless illegal considerations for which a bond may be given, it would be highly unreasonable to except that in every instance the plaintiff should understand that one precisely which the defendant intended to urge when he entered his plea. But having guessed rightly, and summoned witnesses to explain the intended defense, what should prevent the defendant from afterwards shifting his ground, and setting up some other objection to the bond, which the plaintiff may be altogether unprepared to repel? But upon looking into the affidavit filed in the case, the Court are of opinion that the defendant ought to have leave to amend the plea; and as he instructed his counsel in (288)  due season, what was the nature of his defense, the justice of the cause seems to require that the amendment should be made without costs.
Cited: Rountree v. Brinson, 98 N.C. 109.